Citation Nr: 9929693	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  The propriety of the initial rating assigned for the 
service-connected scar residuals of excisions of lipomata of 
the back, currently evaluated as noncompensable.

3.  The propriety of the initial rating assigned for the 
service-connected residuals of an appendectomy, currently 
evaluated as noncompensable.

4.  The propriety of the initial rating assigned for the 
service-connected history of folliculitis, tinea cruris and 
keratosis pilaris, currently evaluated as noncompensable.

5.  The propriety of the initial rating assigned for the 
service-connected residuals of a compression fracture of L2-
3, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1984 to 
August 1993 with unverified prior active service of 16 days 
and unverified prior inactive service of 3 years and 8 
months.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an August 1994 and May 1995 
decisions of the RO.

In March 1997, the Board remanded the case for further 
development.





FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is currently not shown to have bilateral 
hearing disability under the provisions of 38 C.F.R. § 3.385 
(1999).

3.  The veteran's service-connected scar residuals of 
excisions of lipomata of the back and residuals of an 
appendectomy are manifested by normal healed scars that are 
not poorly nourished, tender, painful or to have repeated 
ulceration; there is no demonstration of limitation of 
function due to the scars.

4.  The veteran's service-connected folliculitis, tinea 
cruris and keratosis pilaris are not shown to be manifested 
by exfoliation, exudation or itching of an exposed surface or 
extensive area, or by scars that are poorly nourished, tender 
or painful.

5.  The veteran is shown to have no more than a slight 
limitation of function of the lumbar spine with no objective 
pain on motion, weakness, incoordination, excess 
fatigability, paraspinal spasm or functional loss or 
decreased range of motion due to pain; the veteran's service 
connected residuals of compression fracture of L2-3 is 
manifested by a demonstrable deformity of a vertebral body.



CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.385 (1999). 

2.  The criteria for the assignment of a compensable rating 
for the service-connected scar residuals of excisions of 
lipomata of the back have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.118 including Diagnostic Codes 7803, 
7804, 7805, 7806 (1999).

3.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of an appendectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.118 
including Diagnostic Codes 7803, 7804, 7805, 7806 (1999).

4.  The criteria for the assignment of a compensable rating 
for the service-connected history of folliculitis, tinea 
cruris and keratosis pilaris have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.118 including Diagnostic Codes 
7803, 7804, 7805, 7806 (1999).

5.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected residuals of a 
compression fracture of L2-3 have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 
5285, 5289, 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in July 1983, the veteran sustained a compression fracture at 
L2 due to a fall.  On discharge examination in March 1993, 
the veteran's ears and drums were reported to be clinically 
normal.  He was reported to have decreased active range of 
motion of the spine secondary to a fracture at L2-3 and a 10 
inch appendectomy scar.  On an authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
0
5
LEFT
15
10
5
5
5

The veteran indicated that he had had swollen or painful 
joints and recurrent back pain.

On VA examination in January 1994, the veteran's skin was 
reported to be clear without any significant rashes.  His ear 
canals and drums were reported to be clear to inspection and 
his abdomen was reported to be soft without organomegalies or 
tenderness to palpation.  There was reported to be a surgical 
scar that corresponded to an appendectomy.  The veteran was 
diagnosed to be within normal limits.

On a VA skin examination in January 1994, the veteran was 
reported to have been treated in service on multiple 
occasions for an eruption on his buttocks that had been 
treated with erythromycin and to have been much improved.  He 
was reported to have been treated intermittently for tinea 
cruris with Lotrimin Cream while in service and to have had a 
history of three lipoma removals.  The veteran's face was 
reported to show a few comedones and one excoriated papule.  
His buttocks were reported to show scattered follicular red 
papules and crural folds revealed pale erythematous patches.  
Extensor arms were reported to show follicular erythematous 
papules.  The veteran was reported to have an approximately 6 
inch horizontal scar in the right abdominal area and three 
horizontal, 1 1/2 to 2 inch, well-healed scars on the right 
lower back.  The impression was acne, folliculitis, tinea 
cruris, keratosis pilaris and four well-healed scars 
secondary to appendectomy and lipoma resections.

On a VA examination of the spine in January 1994, the veteran 
was reported to have injured his lower back in July 1983 when 
he fell from a room while painting his house.  He was 
reported to have had fractures at L2 and L3 and to have been 
treated with three months of bed rest followed by four months 
of physiotherapy.  He was reported to have since had 
intermittent low back pain in the midline without radiation 
to the lower extremities.  His pain was reported to be 
intensified by weather changes and twisting movements and to 
be eased by Feldene.  An examination of the lumbosacral spine 
revealed normal appearance without deformity.  There was 
reported to be no tenderness or paraspinal spasm and straight 
leg raising was negative, bilaterally.  Range of motion was 
reported to show forward flexion to 75 degrees, backward 
extension to 30 degrees, lateral flexion to 40 degrees, 
bilaterally, and rotation to 35 degrees, bilaterally.  There 
was reported to be no objective pain on motion.  The veteran 
was reported to arise and stand normally and his gait was 
reported to be normal.  He was reported to be able to hop 
normally on either foot.  Neurological examination was 
reported to be intact, with the exception of his claim of 
decreased pin and touch in the L3 distribution of the right 
leg.  The veteran was diagnosed, in part, with status post 
fracture of L2 and L3.

On a VA audiological examination in January 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
5
LEFT
0
0
5
0
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 100 percent in the left ear.  
The veteran indicated that he had been exposed to gunfire, 
artillery, aircraft and machinery noise during service.  The 
examiner reported that hearing and word recognition were 
within normal limits, bilaterally, although there was a 
moderate sensorineural hearing loss at and above 6000 Hertz, 
bilaterally.

In January 1994, a private medical statement from Benjamin D. 
Bernstein, M.D., reported that the veteran had initially been 
seen in November 1993 for a number of benign lesions that 
were protuberant and symptomatic because of friction located 
on his left arm and face.  He was also reported to have 
folliculitis of the buttocks.  Dr. Bernstein reported that he 
had removed a bothersome benign nevus from under the 
veteran's nose and that none of the lesions in any way 
interfered with his general health or ability to work.

Received in March 1995 were private medical records from 
Sibley Memorial Hospital, reflecting treatment from July 1983 
to September 1983.  In July 1983, the veteran was reported to 
have sustained a compression fracture of the second lumbar 
vertebra with posterior element involvement due to a fall.  
In August 1983, an electromyograph was reported to reveal no 
abnormalities, with particular attention given to the T10 
through L4 levels and the quadriceps.  The impression was 
injury to the lateral femoral cutaneous nerve.  There was 
reported to be no evidence of a lumbar radiculopathy.  

In August 1995, P. L. Sitaras, M.D., reported that the 
veteran had presented with a severe left sciatica in May 1995 
and that a MRI scan had demonstrated a disc herniation at the 
L5-S1 level on the left side.  The veteran's past medical 
history was reported to reveal that he had sustained a back 
injury in 1983 when he fell and had compressed his L2 
vertebral body.  His symptoms for left sciatica were reported 
to have cleared by July 1995 but the veteran continued to 
have the lower back pain that he had had since 1983.  The 
veteran was reported to show no evidence of focal 
neurological deficit as a result of his small disc 
herniation.

In August 1995, a private medical record from Riverside 
Occupational Health Center reported that the veteran 
currently wore hearing protection and had had problems with 
his ears.  On an authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
0
0
0
0
15

The veteran was reported to have mild to moderate hearing 
loss in both ears and was advised to wear hearing protection.

During a hearing at the RO in August 1995, the veteran 
reported that, upon leaving service, he had been told that he 
had a significant hearing loss.  He reported that none of the 
scars on his back were tender or painful to the touch and 
that his appendectomy scar was still sensitive.  He reported 
that he had had a rash on his buttocks that he had been 
treated well with erythromycin.  He reported that he 
occasionally had burning and itching in the jock area and 
that he had a burning pain in his back.

On a VA audio examination in August 1998, the veteran 
reported that he had had hearing loss and tinnitus for 
approximately 16 years.  He reported that he had sometimes 
found communication to be difficult when exposed to noise.  
He indicated that his tinnitus was bilateral, high-pitched 
and occurred one to two times a day for 15 to 20 seconds.  He 
reported that he had had exposure to gunfire, planes, 
machinery and artillery in service.  On an authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
10
LEFT
5
5
5
0
10

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
The veteran's hearing for tones and word recognition was 
diagnosed to be within normal limits, bilaterally.  His 
hearing loss at 6000 to 8000 Hertz was reported to be 
moderate to mild in the right ear and moderate in the left 
ear.  This hearing loss was reported to have been present in 
the right ear at least since January 1990.  The examiner 
opined that it was impossible to determine the cause of the 
hearing loss precisely, but that the veteran's exposure to 
noise in service was sufficient to state that it was likely 
that his high frequency loss was caused by noise trauma.

On a VA ear disease examination in August 1998, the veteran 
was reported to have never had ear surgery or ear trauma.  
His bilateral tympanic membranes were reported to be intact 
and no effusion was noted.  His extra-auditory canals, 
auricles and mastoids were reported to be normal.  He was 
reported to have narrowed vestibules, bilaterally, with a 
slight right anteroseptal deviation.  No masses were 
reported.  The veteran was diagnosed with moderate to high 
frequency sensorineural hearing loss, bilaterally, probable 
eustachian tube dysfunction and chronic sinusitis.

On a VA scars examination in August 1998, the veteran was 
reported to have had several lipomas removed in 1985.  He was 
reported to have three linear horizontal scars in the right 
lower back flank and a linear scar on the lower right abdomen 
from an appendectomy in 1987.  There was reported to be no 
tenderness or adherence.  Texture was reported to be smooth 
and there was no ulceration or breakdown of the skin.  The 
scars were reported to be depressed with minor underlying 
tissue loss and there was no inflammation, edema or keloid.  
The color of the scars was reported to be pink and smooth 
with minor disfigurement.  The veteran was reported to 
complain of occasional cramping at the site of his 
appendectomy scar during physical effort.  There was reported 
to be no limitation of function by any of the scars.  The 
veteran was diagnosed with four scars by surgical procedures 
which looked to be uncomplicated and normal healed scars.

On a VA skin diseases examination in August 1998, the veteran 
was reported to have had a rash on his buttocks since 1977.  
His symptoms were reported to be painful and itching.  The 
extent of disease, which extended to the buttocks, was 
reported to include several inflamed papules and pustules.  
There was reported to be no ulceration, exfoliation, crusting 
or associated systemic or nervous manifestation.  The veteran 
was reported to have a mild folliculitis on the buttock.

On a VA spine examination in August 1998, the veteran was 
reported to have injured his back in July 1983 when he fell 
while painting a house.  He was reported to have been 
diagnosed with compression fractures of the L2 and L3 
vertebrae and was reported to have since had intermittent low 
back pain in the midline without radiation to the lower 
extremities.  His pain was reported to be intensified by 
reaching, lifting and bad weather and to be eased by rest and 
heat.  He was reported to have taken various medications but 
not to be currently doing so.  He was reported to have been 
forced to avoid all strenuous activities.  An examination of 
the lumbosacral spine was reported to show mild diffuse 
tenderness but no paraspinal spasm.  Straight leg raising was 
reported to be positive, bilaterally, at 30 degrees.  Range 
of motion was reported to show forward flexion to 70 degrees, 
backward extension to 25 degrees, right and left lateral 
flexion to 35 degrees and right and left rotation to 30 
degrees.  There was reported to be no objective evidence of 
pain on motion.  The veteran was reported to arise and stand 
slowly.  Gait was reported to be slow but normal.  Heel and 
toe walking were reported to be done well and the veteran was 
reported to hop normally on either foot.  He was reported to 
squat with mild to moderate difficulty and neurological 
examination, including sensation, motor function and deep 
tendon reflexes, was normal.  The veteran was diagnosed with 
chronic strain of the lumbosacral spine.  There was reported 
to be no evidence of weakness, incoordination or excess 
fatigability.  The examiner indicated that since the veteran 
was in pain on examination, there was no additional 
functional loss or decreased range of motion.

On a August 1998 VA radiology report of the lumbosacral 
spine, the veteran was reported to show evidence of an old 
crush fracture at L2.  There were reported to be spondylitic 
changes at L1-2 and L2-3.  The sacroiliac joints and 
paravertebral soft tissues were reported to be normal and 
there were no reported changes when compared to the January 
1994 examination.


II.  Analysis

A.  Service Connection for Hearing Loss

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
1999).  The threshold question to be answered is whether the 
veteran has presented a well-grounded (i.e., plausible) 
claim.  If he has not, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Board notes that a determination as to whether the 
veteran has submitted a well-grounded claim with respect to 
the issue of service connection for bilateral hearing loss 
need not be addressed.  The concept of a well-grounded claim 
applies to the character of the evidence presented by a 
claimant.  For purposes of this decision, there is no dispute 
as to the evidence, but only as to the law and its meaning; 
the concept of well groundedness is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

On the most recent VA audiological examination in August 
1998, none of the pure tone thresholds were reported to be 
greater than 10 decibels and speech recognition ability was 
noted to be 98 percent in the right ear and 94 percent in the 
left ear.  Thus, the audiological test results on this 
examination, and all other examinations of record, do not 
meet the criteria set out in 38 C.F.R. § 3.385 (1999) for 
determining hearing disability for VA compensation purposes.  
While the veteran was reported to have had mild to moderate 
hearing loss in the right ear and moderate hearing loss in 
the left ear at 6000 to 8000 Hertz, the auditory thresholds 
at these frequencies are not considered for disability 
purposes under 38 C.F.R. § 3.385 (1999).  Where the law, and 
not the evidence, is dispositive, a claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis, supra.  
Consequently, the veteran's claim of service connection for 
bilateral hearing loss must be denied by operation of law.


B.  Propriety of the Initial Ratings Assigned for the 
Service-Connected Scar Residuals of Excisions of Lipomata of 
the Back; Residuals of an Appendectomy; and History of 
Folliculitis, Tinea Cruris and Keratosis Pilaris

The Board finds the veteran's claims for increased 
compensation benefits are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1999).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7803 
(1999), superficial scars that are poorly nourished with 
repeated ulceration warrant a 10 percent rating.

Under 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(1999), superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent rating.

Under 38 C.F.R. § 4.118 including Diagnostic Code 7805 
(1999), other scars are to be rated on the limitation of 
function of the part affected.

Under 38 C.F.R. § 4.118 including Diagnostic Code 7806 
(1999), eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warrants a 
noncompensable rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  Eczema with exudation or 
itching constant, extensive lesions or marked disfigurement 
warrants a 30 percent rating.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warrants 
a 50 percent rating.

The veteran contends, in essence, that he is entitled to 
compensable ratings for the service-connected scar residuals 
of excisions of lipomata of the back, residuals of an 
appendectomy and history of folliculitis, tinea cruris and 
keratosis pilaris.

On VA examination in January 1994, the veteran was reported 
to have scattered follicular red papules on his buttocks and 
crural folds were reported to reveal pale erythematous 
patches.  He was reported to have an approximately 6 inch 
horizontal scar in the right abdominal area and three well-
healed scars on the right lower back.  The veteran was 
diagnosed with acne, folliculitis, tinea cruris, keratosis 
pilaris and four well-healed scars secondary to appendectomy 
and lipoma resections

In January 1994, Benjamin D. Bernstein, M.D., reported that 
none of the veteran's lesions, including folliculitis of the 
buttocks, had interfered with his general health or ability 
to work in any way.

On the most recent VA scars examination in August 1998, the 
veteran was reported to have three horizontal scars in the 
right lower back flank and a linear scar on the lower right 
abdomen from an appendectomy in 1987.  The veteran indicated 
that he had had occasional cramping at the site of his 
appendectomy scar during physical effort; however, there was 
reported to be no tenderness, adherence, ulceration, 
inflammation, edema, keloid or breakdown of the skin.  There 
was also reported to be no limitation of function by any of 
the scars on objective examination.  The veteran was 
diagnosed with four scars by surgical procedures which were 
uncomplicated and normal.

On the August 1998 VA skin diseases examination, the veteran 
was reported to have pain and itching from several inflamed 
papules and pustules on the buttocks.  There was reported to 
be no ulceration, exfoliation, crusting or associated 
systemic or nervous manifestations.  The veteran was reported 
to have a mild folliculitis of the buttocks.

The Board acknowledges the veteran's complaints regarding his 
service-connected skin disabilities.  However, the Board 
notes that there is no demonstration of scars that are poorly 
nourished, tender, painful or that have repeated ulceration.  
There is also no demonstration of exfoliation, exudation or 
itching involving an exposed surface or extensive area, as 
the claimed disabilities involve the veteran's back, lower 
right abdomen and buttocks.  The veteran's reported itching 
on a non exposed surface is entitled to a noncompensable 
rating pursuant to 38 C.F.R. § 4.118 including Diagnostic 
Code 7806 (1999).  In addition, there was reported to be no 
limitation of function by any of the scars and, as Dr. 
Bernstein reported, none of the lesions interfered with the 
veteran's general health or ability to work in any way.  

Consequently, the Board finds that the veteran is not 
entitled to compensable ratings for the service-connected 
scar residuals of excisions of lipomata of the back, 
residuals of an appendectomy and history of folliculitis, 
tinea cruris and keratosis pilaris pursuant to 38 C.F.R. 
§ 4.118 including Diagnostic Codes 7803, 7804, 7805 or 7806 
(1999).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected skin 
disabilities as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
have the service-connected disabilities been more disabling 
than as currently rated.

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  


C.  Propriety of Initial Rating Assigned for the Service-
Connected Back Disability

The veteran contends, in essence, that he is entitled to a 
rating greater than 20 percent for his service-connected 
residuals of a compression fracture at L2-3.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5285 
(1999), residuals of a fracture of vertebra with cord 
involvement, requiring one to be bedridden or requiring long 
leg braces warrants a 100 percent rating.  Special monthly 
compensation should be considered; with lesser involvements 
one should be rated for limited motion and nerve paralysis.  
Residuals of fracture of vertebra without cord involvement 
and abnormal mobility requiring a neck brace (jury mast) 
warrants a 60 percent rating.  In other cases one should be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1999), favorable ankylosis of the lumbar spine warrants a 40 
percent rating and unfavorable ankylosis of the lumbar spine 
warrants a 50 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5292 
(1999), when the lumbar spine has limitation of motion which 
is severe, a 40 percent rating is warranted; when the lumbar 
spine has limitation of motion which is moderate, a 20 
percent rating is warranted; and when the lumbar spine has 
limited motion which is slight, a 10 percent rating is 
warranted.

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is warranted.  When 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  When 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is warranted.  38 C.F.R. § 4.71a including Diagnostic Code 
5293 (1999).

Under 38 C.F.R. § 4.71a including Diagnostic Code 5295 
(1999), severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above symptoms with abnormal mobility on forced motion, 
warrants a 40 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending and lateral spine motion 
warrants a 20 percent rating.  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
Lumbosacral strain with slight subjective symptoms only 
warrants a noncompensable rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5295 (1999).

Based on the evidence of record, the veteran's residuals of 
fracture of the vertebrae at L2 and L3 have not been shown to 
be manifested by cord involvement or abnormal mobility 
requiring a neck brace.  Thus, the veteran's service-
connected back disability is to be rated in accordance with 
definite limited motion or muscle spasm.  See 38 C.F.R. 
§ 4.71a including Diagnostic Code 5285 (1999).

On VA examination in January 1994, the veteran was reported 
to have sustained a compression fracture at L2 and L3 in July 
1983.  He was reported to have since had intermittent low 
back pain in the midline without radiation to the lower 
extremities.  Range of motion was reported to show forward 
flexion to 75 degrees, backward extension to 30 degrees, 
lateral flexion to 40 degrees, bilaterally, and rotation to 
35 degrees, bilaterally.  There was reported to be no 
objective pain on motion, tenderness or paraspinal spasm.  
The veteran was diagnosed with status post fracture of L2 and 
L3.

On VA examination of the spine in August 1998, range of 
motion was reported to show forward flexion to 70 degrees, 
backward extension to 25 degrees, lateral flexion to 35 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  There was reported to be no objective evidence 
of pain on motion.  The lumbosacral spine was reported to 
show mild diffuse tenderness but no paraspinal spasm.  
Neurological examination, including sensation, motor function 
and deep tendon reflexes, was reported to be normal.  The 
veteran was diagnosed with chronic strain of the lumbosacral 
spine.  There was reported to be no evidence of weakness, 
incoordination, excess fatigability, additional functional 
loss or decreased range of motion due to pain.

The Board acknowledges the veteran's complaints of 
intermittent low back pain and the decreased reported ranges 
of motion of the spine.  However, there was reported to be no 
objective pain on motion, weakness, incoordination, excess 
fatigability, functional loss or decreased range of motion 
due to pain.  The limitation of motion of the lumbar spine 
does not approximate that of ankylosis or one of a moderate 
degree.  Consequently, the Board finds that the veteran has 
no more than a slight limitation of motion of the lumbar 
spine and warrants no more than a 10 percent rating pursuant 
to 38 C.F.R. § 4.71a including Diagnostic Code 5292 (1999).  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1999).

In addition, the veteran has been reported to have no 
paraspinal spasm and to be neurologically normal.  There is 
also no reported evidence of intervertebral disc syndrome at 
L2-3.  Consequently, he is not entitled to a rating greater 
than 10 percent pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Codes 5293, 5295 (1999)

However, the Board notes that, on a VA radiology examination 
in August 1998, the veteran was reported to show evidence of 
his old crush fracture at L2.  Thus, because the veteran's 
service-connected back disability has been shown to be 
manifested by a demonstrable deformity of a vertebral body, 
he is entitled to an additional 10 percent rating pursuant to 
38 C.F.R. § 4.71a including Diagnostic Code 5285 (1999).

The Board therefore finds that a rating higher than 20 
percent for the service-connected residuals of a compression 
fracture of L2-3 is not for application.

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected back 
disability as prescribed by the Court in Fenderson, 12 Vet. 
App. 119 (1999).  However, at no time since service has the 
service-connected back disability been more disabling than as 
currently rated.

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath, 
1 Vet. App. 589 (1991).  



ORDER

The claim of service connection for bilateral hearing loss is 
denied.  

A compensable rating for the service-connected scar residuals 
of excisions of lipomata of the back is denied.  

A compensable rating for the service-connected residuals of 
an appendectomy is denied.  

A compensable rating for the service-connected history of 
folliculitis, tinea cruris and keratosis pilaris is denied.  

A rating in excess of 20 percent for the service-connected 
residuals of compression fracture of L2-3 is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

